DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The following is a Final Office action in response to applicant's amendment and response received 02/09/2022, responding to the 11/16/2021 non-final/final office action provided in rejection of claims 1-7, 9-23 and 25.

3.	Claims 1-7, 9-23 and 25 have cancelled. Claims 26-50 have been added new. Claims 26-50 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Examiner interpreted “leaf node” as node which does not have any descendent per paragraph 0048 which have been recited in independent claims 26, 38, and 47.
(B). Drawings submitted on 12/28/2018 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.
Response to Arguments
Applicant's arguments filed 02/09/2022, in particular pages 8-10, have been fully considered but not persuasive for the following reasons.

With respect to the amended claim 26, Applicant argues that Keys et al. does not disclose claim feature, “a device management agent (DMA) identifies a set of intermediary nodes between a root node in a tree-mesh network and individual leaf nodes of a set of leaf nodes that are to receive a software update (SWU). Each intermediary node includes one or more branches of the tree-mesh network, where each branch includes one or more descendant nodes. The DMA distributes the SWU to individual intermediary nodes using a set of SWU packets such that the set of SWU packets traverses individual branches descending from respective intermediary nodes only once. Further, at the individual intermediary nodes, the set of SWU packets are cached and the image subsequently reconstructed. The cached set of SWU packets are sent over each branch connected to the individual intermediary nodes to which a leaf node is also connected.”
	Examiner respectfully disagrees. These arguments are ineffective because the combination of Keys and Ahmed are cited to teach these limitations, as cited Rejection under 35 USC 103(a). Keys discloses identification is based on tree-shaped (i.e. tree-mesh) node and properties of node such as subordinate to represent the parent and all nodes (i.e. root, intermediary and individual leaf node) serve as both superior and subordinate, except the root and leaf. As illustrates in the figure 7.

    PNG
    media_image1.png
    490
    983
    media_image1.png
    Greyscale

The peer-to-peer distribution method may be employed in a wireless communication system in which the update of nodes starts with a Radio Network Controller, for example, and propagates all the way down to the level of a mobile communications device. These computing devices (e.g., nodes) may be servers, user PCs, or any similar computing device utilizing software configured to accept an update (i.e. SWU) procedure to the bottom level (i.e. each branch includes one or more descendant nodes). Thus, multi-function peripheral (MFPs) may be sent only the upgrade file and job metadata as an object, instead of a full reinstallation packaged with the upgrade file. This small payload allows MFP agents to send the job concurrently to multiple subordinate MFPs. Keys further teaches using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs (instead of entire binaries). The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated (see par. 0007). The traversing and branching into descendant nodes is done just once. The superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process and each sending of the update modifies the list so that the same descendant is not messaged or the messaging is rerouted if the node did not receive the payload. Thus, distributes the SWU to individual intermediary nodes using a set of SWU packets such that the set of SWU packets traverses individual branches descending from respective intermediary nodes only once. Keys further teaches distribute the software update to all nodes (pars. 0050-0051, 0080-0086). However, examiner relied Ahmed to teach cache the set of SWU packets, send the cached set of SWU packets over each branch connected to the individual intermediary nodes to which a leaf node of the set of leaf nodes is also connected. Ahmed use the forwarding mechanism and to REFRESH control packet if the packet received by node is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON (see, col. 25, ll. 53-66, table 13, step 704, 734, col. 25, ll. 53-66. Further, see col. 27, ll. 37 - col. 28 of ll. 46, and claim 13). If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward (i.e. descendant nodes) the packet along the next best hop. Applicant arguments have been considered but not persuasive. 

Applicant further argues that the system in Keys requires each subordinate 712 to provide the update file to each node to which it is connected in a subsequent level 714, but only sends the update file to subordinates 712 that also require the update file. This means that level 714 nodes will not receive the update file unless its connected to parent subordinate 712 also requires the update file. Stated another way, a level 714 node that requires an update and is connected to a level 712 node that does not need an update, will not receive the update file. 
	Examiner respectfully disagrees. Examiner alludes in the above that the traversing and branching into descendant nodes is done just once. The superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process and each sending of the update modifies the list so that the same descendant is not messaged or the messaging is rerouted if the node did not receive the payload. This mechanism would significant simplification of workflow and a significant improvement in the speed of SFW update.

Applicant further contends that in the present case, a minimum set of traversals from a root node to leaf nodes that have to be made in order to traverse all nodes scheduled for the update are identified or determined. Instead of traversing a path to each leaf node, causing duplicate traffic for every branch, each intermediary node is responsible for transmitting each SWU packet to each of its other branches that has at least one leaf node targeted for the SWU. This eliminates unnecessary traffic and reduces resource consumption while still providing the update to all nodes that need the update, which is not the case in Keys. Consequently, Keys cannot anticipate or render claim 26 obvious.
	Examiner respectfully disagrees. Keys discloses a list-based peer-to-peer distribution. The present invention is a system in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs (instead of entire binaries). Additionally, the net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated. Thud, it eliminates unnecessary traffic and reduces resource consumption while still providing the update to all nodes that need the update. Applicant arguments have been considered but not persuasive. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, recites the limitation of “the apparatus wherein the hardware processor is to operate the DMA to: instruct one or more intermediary nodes of the identified set of intermediary nodes not connected to a leaf node in the set of leaf nodes to only forward the set of SWU packets to their descendant nodes”.  It appears that an intermediary node is by definition having a leaf node. It is unclear how is one is an intermediate node not having a leaf node or what descendent node does not constitute a leaf node.  Thus, claim limitation appears indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-27, 30-35, 37-39, 41-42, 44-45 and 47-48 are rejected under 35 U.S.C. 103 as being obvious over Keys et al (US 2010/0332634 A1) in view of Ahmed et al (US 7,649,884 B1).

As to claim 26, Keys discloses an apparatus for selectively delivering a software update (SWU) to a set of leaf nodes in a tree-mesh network, comprising: 
a memory to store a device management agent (DMA) (Fig. 4, par. 0028, a processor/CPU 401 coupled with the bus B for processing the information. The computer system 400 also includes a main memory/memory unit 420, such as a random access memory (RAM) or other dynamic storage device (e.g., dynamic RAM (DRAM), static RAM (SRAM), and synchronous DRAM (SDRAM)), coupled to the bus B for storing information and instructions to be executed by processor/CPU 401. In addition, the memory unit 420 may be used for storing temporary variables or other intermediate information during the execution of instructions by the CPU 401. The computer system 400 may also further include a read only memory (ROM) or other static storage device (e.g., programmable ROM (PROM), erasable PROM (EPROM), and electrically erasable PROM (EEPROM)) coupled to the bus B for storing static information and instructions for the CPU 401; 0050); and 
a hardware processor coupled to the memory, the hardware processor to operate the DMA to: identify a set of intermediary nodes (“subordinate nodes”) between a root node in the tree-mesh network and individual leaf nodes in the set of leaf nodes (“node with no descendent”) (identification is based on tree-shaped node and properties of node such as subordinate to represent the parent and all nodes serve as both superior and subordinate, except the root and leaf. At Figs. 5, 7, 9, 14, pars. 0083-0084, process of performing the peer-to-peer agent software distribution is shown in FIG. 14. At S1400, the peer-to-peer agent is installed from the centralized utility server 320 to the root peer-to-peer distribution node (e.g., nodes 702, 704, 706, etc. shown in FIG. 7). Then, at S1402, the centralized utility server 320 provides the payload 800 to the root. The payload provided to the root includes a distribution task 805 to install the peer-to-peer agents to each of the nodes subordinate to the root node, and one of the objects 815 in the payload includes the actual peer-to-peer agent to be installed in each of the subordinate nodes. … once the peer-to-peer agent is installed at each of the subordinate nodes, the payload including the software updates are distributed in a manner similar to the process shown in FIG. 9.), wherein each intermediary node of the set of intermediary nodes is connected to one or more descendant nodes in the tree-mesh network over one or more branches in the tree-mesh network (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007. Examiner Note: Official Notice is taken in that tree-mesh is well known to those of ordinary skill in the art and that it would be obvious to those of ordinary skill in the art that in order to fully connected tree-mesh network where each node is connected to every other node in the network; 0083-0084); and 
distribute the SWU to individual intermediary nodes of the identified set of intermediary nodes using a set of SWU packets such that the set of SWU packets traverses individual branches descending from respective intermediary nodes in the set of intermediary nodes only once (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007 Examiner Note: the traversing and branching into descendant nodes is done just once.  The superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process and each sending of the update modifies the list so that the same descendant is not messaged or the messaging is rerouted if the node did not receive the payload),
While Keys teaches distribute the software update to all nodes (pars. 0050-0051, 0080-0086), it does not explicitly disclose cache the set of SWU packets, send the cached set of SWU packets over each branch connected to the individual intermediary nodes to which a leaf node of the set of leaf nodes is also connected.

However, Ahmed discloses wherein the set of SWU packets is to cause the individual intermediary nodes to: cache the set of SWU packets, send the cached set of SWU packets over each branch connected to the individual intermediary nodes to which a leaf node of the set of leaf nodes is also connected (col. 25, ll. 53-66, To describe the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes. Further, col. 27, ll. 37 - col. 28 of ll. 46, and claim 13) and  the set of SWU packets is to cause the individual intermediary nodes to: reconstitute the SWU using the cached set of SWU packets to update the individual intermediary nodes (col. 27, ll. 37 - col. 28 of ll. 46, FIG. 8B is an exemplary illustration of a circumstance where an active node 802 drifts out (indicated by the arrow 808) of the broadcast range 806 of its upstream node 801, and a properly functioning inactive node 804 exists within the same broadcast range 806. In such a case, the active node 802 can no longer relay a packet from its former upstream node 801 to its downstream node 803. As illustrated and described above with respect to FIGS. 7A and 8A, although, node 804 is not on forwarding duty, it continues to overhear transmissions (at step 716) from both nodes 801 and 802. After a predetermined time, when node 804 hears from node 801, but not from node 802, node 804 assumes node 802 has drifted out of the broadcasting range 806 of node 801. … If, at step 724, it is determined that node 803 is a group member or a root node, at step 728 the node updates the refresh control packet and broadcasts it. From this point forward, the new path includes node 804, replacing node 802 that drifted out of the broadcast range 806 of node 801. Clearly, the same procedures could apply to active nodes that fail because if node 804 does not hear from the active node 802, it does not matter whether node 802 has drifted away or failed. Further, see claim 13).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include cache the set of SWU packets, send the cached set of SWU packets over each branch connected to the individual intermediary nodes to which a leaf node of the set of leaf nodes is also connected, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 27, Ahmed discloses the apparatus wherein the hardware processor is to operate the DMA to: 
receive the SWU and a list of destination nodes (DNs) in the tree-mesh network that are intended recipients of the SWU, wherein the DNs in the list of DNs include both the set of leaf nodes and at least one intermediary node of the set of intermediary nodes (col. 25, ll. 53-66, To describe the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes. Further, col. 27, ll. 37 - col. 28 of ll. 46, and claim 13).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include intended recipients of the SWU, wherein the DNs in the list of DNs include both the set of leaf nodes and at least one intermediary node of the set of intermediary nodes, as disclosed by Ahmed, for the purpose of adaptive in that the control packet may include any parameter required for a specific deployed system (see col. 20, ll. 40-42 of Ahmed). 

As to claim 30, Keys discloses the apparatus wherein at least one intermediary node in the set of intermediary nodes is a parent branching node connected to at least two branches, and each branch of the at least two branches includes at least one descendant node (Figs. 7, 11, par. 0059, The fundamental mechanism for the peer-to-peer distribution is shown in FIG. 7. The remote installer delegates the update job from server 320 to T number of MFPs 702-710, each of these T MFPs 702-710 in turn delegate the update to T MFPs at a subordinate level 712 and so on to succeeding subordinate levels 714. When an update job is complete, reports of results will similarly propagate in the opposite direction. In other words, update reports will propagate from the MFPs to the remote installer [e.g., centralized utility server 720 or MFP incorporating the functionality of the centralized utility server]).

As to claim 31, Keys discloses the apparatus wherein the DMA is to provide instructions to the individual intermediary nodes to distribute the set of SWU packets to the one or more descendant nodes connected to the individual intermediary nodes (Fig, 7, 11, par. 0063, FIG. 9 is a flowchart of the update process, which will described focusing on the branch occupied by node 702 of FIG. 7. The node 702 MFP receives two files in step S902: one is the update file (e.g. distribution task 805, which may include a configuration file or certificate, and/or update instructions metadata); the other is a list of target subordinate MFPs ( distribution list 820) that will be sent … list into even subsets of level 714 nodes (S908) assigned to each subordinate 712 (S910), and packages (S912) the payload 800, including the updated distribution list 820 and the instructions 810 and objects 815, to be transmitted to each level 712 node [i.e. descendant node]. The Node A then sends (S914) each of its subordinates at level 712 its respective target list and a copy of the update file in the form of the payload 800 shown in FIG. 8).  

As to claim 32, Keys discloses the apparatus wherein the set of SWU packets is to traverse each intermediary node of the set of intermediary nodes that branches into two or more branches just once (pars. 0065 and 0069-0070, The overall effect of steps S906-S914 in FIG. 9 of selecting subordinates, subdivide remaining targets among subordinates and sending to subordinates is the growth of the tree, or identifying targets for updating. The overall effect of step S404 is the completion of updates throughout the tree. …The entire update process may be viewed as updates propagating from the root to leafs and result statuses traveling in the opposite direction. … then assign these subordinates subsets of the target list for them to repeat the process. If a subordinate is unavailable, all target MFPs on its assigned list will not receive updates. The process described in relation to FIG. 11 overcomes this problem in the following way. Examiner Note: the traversing and branching into descendant nodes is done just once.  The superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process and each sending of the update modifies the list so that the same descendant is not messaged or the messaging is rerouted if the node did not receive the payload).  

As to claim 33, Keys discloses the apparatus wherein the hardware processor is to operate the DMA to: 
instruct one or more intermediary nodes of the identified set of intermediary nodes not connected to a leaf node in the set of leaf nodes to only forward the set of SWU packets to their descendant nodes (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007 Examiner Note: the traversing and branching into descendant nodes is done just once.  The superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process and each sending of the update modifies the list so that the same descendant is not messaged or the messaging is rerouted if the node did not receive the payload).

Ahmed discloses instruct the individual intermediary nodes to cache the set of SWU packets, and forward the cached set of SWU packets to their descendant nodes (col. 25, ll. 53-66, To describe the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes. Further, col. 27, ll. 37 - col. 28 of ll. 46, and claim 13);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include instruct the individual intermediary nodes to cache the set of SWU packets, and forward the cached set of SWU packets to their descendant nodes, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 34, Keys discloses the apparatus wherein the nodes on the list are a subset of all of the nodes in the tree-mesh network (par. 0070, superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process).  

 As to claim 35, Ahmed discloses the apparatus wherein the hardware processor is to operate the DMA to: 
perform network discovery prior to identification of the set of intermediary nodes necessary to traverse to reach the individual leaf nodes (col. 16, ll. 39-47, The Routing Table parameter of the control packet 410 is comprised of a FORWARD NODE LIST and a BACKWARD NODE LIST, which enable the construction of a route (using "best-path forwarding" mechanism) by each individual node within a multicast tree during the tree's various phases from Route Establishment to Partition Merge. The FORWARD NODE LIST is a list of all nodes that a message traverses in the forward direction, starting from a root to reach its destination in general a group member node).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include prior to identification of the set of traversals necessary to traverse and reach all nodes on the list, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).
As to claim 37, Keys discloses the apparatus wherein the apparatus is a gateway device of the tree- mesh network (par. 0050, the various nodes in the system as MFPs, these nodes could be any type of nodes that are configured to receive software updates. For example, the peer-to-peer distribution method may be employed in a wireless communication system in which the update of nodes starts with a Radio Network Controller, for example, and propagates all the way down to the level of a mobile communications device. Similarly, the peer-to-peer distribution method may be employed in any network environment that includes a plurality of computing devices, such as that disclosed in FIG. 4, which are configured to communicate with one another. These computing devices (e.g., nodes) may be servers, user PCs, or any similar computing device utilizing software configured to accept an update procedure. Note: Gateway is located at the boundary of a network and manages all data that inflows or outflows from that network and that it would be obvious to those of ordinary skill in the art that in order to update over the network, one must have a gateway transmission protocol. Note: see claim 26 regarding official notice of tree-mesh network), and the gateway device acts as the root node in the tree-mesh network (software update launching the peer-to-peer distribution process among the nodes subordinate to the root.  At Figure 7 and par. 0098, At S1500 a user uploads list of target MFPs to the software management module 335 of the centralized utility server. As noted above, each target MFP will implement distribution task via peer to peer mechanism, in accordance with the process disclosed in FIG. 9. At S1505 a user then selects a distribution task (e.g. update version of plugin) and (S1510) uploads the required software objects (e.g. plugin binaries used in update) for distribution. This step also includes identifying the MFPs that are to be the target of the distribution task. Examiner Note: including the updated distribution list 820 and the instructions 810 and objects 815, to be transmitted to each level 712 node [i.e. include intermediate / subordinate node], see par. 0063).

As to claim 38, Keys discloses One or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a network gateway (NG) coupled to a tree-mesh network of nodes is to cause the NG to: 
receive a firmware (FW) update and a list of destination nodes (DNs) of the tree-mesh network that are to receive the FW update (pars. 0065 and 0069-0070, The overall effect of steps S906-S914 in FIG. 9 of selecting subordinates, subdivide remaining targets among subordinates and sending to subordinates is the growth of the tree, or identifying targets for updating. The overall effect of step S404 is the completion of updates throughout the tree. …The entire update process may be viewed as updates propagating from the root to leafs and result statuses traveling in the opposite direction. … then assign these subordinates subsets of the target list for them to repeat the process. If a subordinate is unavailable, all target MFPs on its assigned list will not receive updates. The process described in relation to FIG. 11 overcomes this problem in the following way); 
identify a set of intermediary nodes (INs) (“subordinate nodes”) between the NG and individual DNs in the list of DNs (“node with no descendent”) (identification is based on tree-shaped node and properties of node such as subordinate to represent the parent and all nodes serve as both superior and subordinate, except the root and leaf. At Figs. 5, 7, 9, 14, pars. 0083-0084, process of performing the peer-to-peer agent software distribution is shown in FIG. 14. At S1400, the peer-to-peer agent is installed from the centralized utility server 320 to the root peer-to-peer distribution node (e.g., nodes 702, 704, 706, etc. shown in FIG. 7). Then, at S1402, the centralized utility server 320 provides the payload 800 to the root. The payload provided to the root includes a distribution task 805 to install the peer-to-peer agents to each of the nodes subordinate to the root node, and one of the objects 815 in the payload includes the actual peer-to-peer agent to be installed in each of the subordinate nodes. … once the peer-to-peer agent is installed at each of the subordinate nodes, the payload including the software updates are distributed in a manner similar to the process shown in FIG. 9), wherein each IN of the set of INs is connected to one or more child nodes in the tree-mesh network over one or more branches in the tree-mesh network (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007); and  
distribute the FW update to individual INs of the identified set of INs using a set of FW update packets such that the set of FW update packets traverses individual branches descending from respective INs in the set of INs only once, wherein the set of FW update packets is to cause the individual INs to (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007 Examiner Note: the traversing and branching into descendant nodes is done just once.  The superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process and each sending of the update modifies the list so that the same descendant is not messaged or the messaging is rerouted if the node did not receive the payload): 
While Keys teaches distribute the software update to all nodes (pars. 0050-0051, 0080-0086), it does not explicitly disclose cache the set of FW update packets, send the cached set of FW update packets over each branch connected to the individual INs to which a DN in the list of DNs is also connected.

However, Ahmed discloses wherein the set of FW update packets is to cause the individual INs to cache the set of FW update packets, send the cached set of FW update packets over each branch connected to the individual INs to which a DN in the list of DNs is also connected (col. 25, ll. 53-66, to describe the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward [i.e. descendant nodes] the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes. Further, col. 27, ll. 37 - col. 28 of ll. 46, and claim 13);
reconstitute the FW update using the cached set of FW update packets to update current FW implemented by the individual INs (col. 27, ll. 37 - col. 28 of ll. 46, FIG. 8B is an exemplary illustration of a circumstance where an active node 802 drifts out (indicated by the arrow 808) of the broadcast range 806 of its upstream node 801, and a properly functioning inactive node 804 exists within the same broadcast range 806. In such a case, the active node 802 can no longer relay a packet from its former upstream node 801 to its downstream node 803. As illustrated and described above with respect to FIGS. 7A and 8A, although, node 804 is not on forwarding duty, it continues to overhear transmissions (at step 716) from both nodes 801 and 802. After a predetermined time, when node 804 hears from node 801, but not from node 802, node 804 assumes node 802 has drifted out of the broadcasting range 806 of node 801. … If, at step 724, it is determined that node 803 is a group member or a root node, at step 728 the node updates the refresh control packet and broadcasts it. From this point forward, the new path includes node 804, replacing node 802 that drifted out of the broadcast range 806 of node 801. Clearly, the same procedures could apply to active nodes that fail because if node 804 does not hear from the active node 802, it does not matter whether node 802 has drifted away or failed. Further, see claim 13).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include cache the set of FW update packets, send the cached set of FW update packets over each branch connected to the individual INs to which a DN in the list of DNs is also connected, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 39, Ahmed discloses the one or more NTCRM wherein execution of the instructions is to cause the NG to: 
identify or determine a set of traversals from the NG to the individual DNs via the identified set of INs, wherein the set of traversals is necessary to traverse to reach the individual DNs (col. 16, ll. 39-47, The Routing Table parameter of the control packet 410 is comprised of a FORWARD NODE LIST and a BACKWARD NODE LIST, which enable the construction of a route (using "best-path forwarding" mechanism) by each individual node within a multicast tree during the tree's various phases from Route Establishment to Partition Merge. The FORWARD NODE LIST is a list of all nodes that a message traverses in the forward direction, starting from a root to reach its destination in general a group member node); and 
select, for the individual DNs, respective traversals with a fewest number of hops when there are multiple possible traversals to the individual DNs via the individual INs (Fig. 4B, col. 15, ll. 42-53, during the Route Maintenance phase 102, the Mode parameter of the control packet set to REFRESH by a root node. The REFRESH Mode of a packet is the start of a process by which a root node periodically transmits [i.e. distribute] REFRESH messages to all the multicast tree nodes to preserve an already established route and, more specifically, to enable all nodes to detect and prevent link breakage for a number of reasons described below. Therefore, upon receiving a REPLY control packet, the root node may thereafter reset the control packet Mode to REFRESH, making it a REFRESH control packet, and then forwards it to all nodes within the multicast tree to maintain their "active" status).  It would be obvious to those of ordinary skill in the art before the effective filing date of the application that the message sent down the node network of Ahmed is the update message of Keys. Further, see col. 13, line 40 – col. 14, line 38);  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include identify a set of traversals to a plurality of leaf nodes of the tree-mesh network in the list of nodes, via one or more other nodes of tree-mesh network, the set of traversals being necessary to traverse and reach all nodes on the list of nodes and distribute the software update using the set of traversals with the intermediate nodes on the set of traversals that are in the list of nodes, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 41, Ahmed discloses the one or more NTCRM wherein at least one IN is a parent branching node from which two or more branches emanate (col. 13, ll. 41-50, FIG. 4A is an exemplary simplified illustration of a mobile wireless network topography for route establishment that may comprise a root node 400, intermediate nodes 402, 406, and 408, and group member node 404 [i.e. branch node]. For simplicity, FIG. 4A illustrates only a single multicast tree with only three intermediate nodes and one group member node. In general, there could be a plurality of overlapped multicast trees, with each multicast tree having only one root node and one or more intermediate and group member nodes), and at least one branch of the two or more branches includes at least one DN in the list of DNs such that the FW update traverses the at least one parent branching node only once (col. 13, ll. 44-65, FIG. 4A illustrates only a single multicast tree with only three intermediate nodes and one group member node (hereinafter referred to in the plural). In general, there could be a plurality of overlapped multicast trees, with each multicast tree having only one root node and one or more intermediate and group member nodes. Only one root node exists within a network domain or partition … Nonetheless, the nodes within the multicast tree along the way incrementally construct unicast routing table within a control message that traverses a node).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include intermediate node branches into two or more branches (parent branching node) that include IN is a parent branching node from which two or more branches emanate and at least one branch of the two or more branches includes at least one DN in the list of DNs such that the FW update traverses the at least one parent branching node only once, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 42, Ahmed discloses The one or more NTCRM wherein execution of the instructions is to cause the NG to: 
instruct the parent branching node to forward the cached FW update packets to its child nodes over the at least one branch of the two or more branches (col. 25, ll. 53-66, To describe the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes. Further, col. 27, ll. 37 - col. 28 of ll. 46, and claim 13).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include instruct the parent branching node to forward the cached FW update packets to its child nodes over the at least one branch of the two or more branches, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 44, Ahmed discloses the one or more NTCRM wherein execution of the instructions is to cause the NG to: 
perform network discovery of nodes of the tree-mesh network prior to identification of the set of INs (col. 16, ll. 39-47, The Routing Table parameter of the control packet 410 is comprised of a FORWARD NODE LIST and a BACKWARD NODE LIST, which enable the construction of a route (using "best-path forwarding" mechanism) by each individual node within a multicast tree during the tree's various phases from Route Establishment to Partition Merge. The FORWARD NODE LIST is a list of all nodes that a message traverses in the forward direction, starting from a root to reach its destination in general a group member node).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include perform network discovery of nodes of the tree-mesh network prior to identification of the set of INs, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 45, Ahmed discloses the one or more NTCRM wherein execution of the instructions is to cause the NG to: 
instruct the individual INs to cache the FW update packets and forward the FW update packets to their child nodes (col. 16, ll. 39-47, The Routing Table parameter of the control packet 410 is comprised of a FORWARD NODE LIST and a BACKWARD NODE LIST, which enable the construction of a route (using "best-path forwarding" mechanism) by each individual node within a multicast tree during the tree's various phases from Route Establishment to Partition Merge. The FORWARD NODE LIST is a list of all nodes that a message traverses in the forward direction, starting from a root to reach its destination in general a group member node. Examiner Note: root to reach its destination of group member [i.e. including child] node. Further, see col. 25, ll. 53-66, col. 27, ll. 37 – col. 28 of ll. 46, and claim 13); and 
instruct one or more INs of the set of INs determined to not need the FW update not to forward the FW update packets to their descendant nodes without caching the FW update packets (col. 25, ll. 53-66, to describe the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward [i.e. descendant nodes] the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes. Examiner Note: When performing packet forwarded stay on then no need [i.e. without caching FW update] cache update to any other nodes ).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include instruct the individual INs to cache the FW update packets and forward the FW update packets to their child nodes and instruct one or more INs of the set of INs determined to not need the FW update not to forward the FW update packets to their descendant nodes without caching the FW update packets, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 47, Keys discloses a method of operating a network management apparatus (NMA) for selectively delivering software updates to a list of network nodes (NNs) in a tree-mesh network, the method comprising: 
receiving, by the NMA, a firmware (FWU) and the list of NNs to receive the FWU (pars. 0065 and 0069-0070, The overall effect of steps S906-S914 in FIG. 9 of selecting subordinates, subdivide remaining targets among subordinates and sending to subordinates is the growth of the tree, or identifying targets for updating. The overall effect of step S404 is the completion of updates throughout the tree. …The entire update process may be viewed as updates propagating from the root to leafs and result statuses traveling in the opposite direction. … then assign these subordinates subsets of the target list for them to repeat the process. If a subordinate is unavailable, all target MFPs on its assigned list will not receive updates. The process described in relation to FIG. 11 overcomes this problem in the following way); 
identifying, by the NMA, a set of leaf nodes (LNs) and a set of intermediary nodes (INs) between a root node (RN) in the tree-mesh network and individual LNs in the set of LNs, wherein (identification is based on tree-shaped node and properties of node such as subordinate to represent the parent and all nodes serve as both superior and subordinate, except the root and leaf. At Figs. 5, 7, 9, 14, pars. 0083-0084, process of performing the peer-to-peer agent software distribution is shown in FIG. 14. At S1400, the peer-to-peer agent is installed from the centralized utility server 320 to the root peer-to-peer distribution node (e.g., nodes 702, 704, 706, etc. shown in FIG. 7). Then, at S1402, the centralized utility server 320 provides the payload 800 to the root. The payload provided to the root includes a distribution task 805 to install the peer-to-peer agents to each of the nodes subordinate to the root node, and one of the objects 815 in the payload includes the actual peer-to-peer agent to be installed in each of the subordinate nodes. … once the peer-to-peer agent is installed at each of the subordinate nodes, the payload including the software updates are distributed in a manner similar to the process shown in FIG. 9.); 
the individual LNs are NNs in the list of NNs, each IN of the set of INs is connected to one or more descendant nodes over one or more branches in the tree-mesh network, and a subset of INs in the set of INs are parent branching nodes that include two or more branches each of which include at least one descendant node (Figs. 7, 11, par. 0059, The fundamental mechanism for the peer-to-peer distribution is shown in FIG. 7. The remote installer delegates the update job from server 320 to T number of MFPs 702-710, each of these T MFPs 702-710 in turn delegate the update to T MFPs at a subordinate level 712 and so on to succeeding subordinate levels 714. When an update job is complete, reports of results will similarly propagate in the opposite direction. In other words, update reports will propagate from the MFPs to the remote installer [e.g., centralized utility server 720 or MFP incorporating the functionality of the centralized utility server]); 
determining, by the NMA, a set of traversal routes to reach individual NNs in the list of NNs from the RN, wherein individual INs in the set of INs are non-LNs in the tree-mesh network that are traversed to reach the individual LNs (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007); and 
distributing, by the NMA, the FWU to the individual NNs via the set of traversal routes using a set of FWU packets such that the set of FWU packets traverses individual branches descending from respective INs in the set of INs only once, wherein the set of FWU packets is to cause the individual INs to (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007 Examiner Note: the traversing and branching into descendant nodes is done just once.  The superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process and each sending of the update modifies the list so that the same descendant is not messaged or the messaging is rerouted if the node did not receive the payload):
While Keys teaches distribute the software update to all nodes (pars. 0050-0051, 0080-0086), it does not explicitly disclose cache the set of FWU packets as FWU packets in the set of FWU packets are received, send the cached set of FWU packets over each branch connected to the individual INs to which the individual LNs are connected.

However, Ahmed discloses wherein the set of FWU packets is to cause the individual INs to cache the set of FWU packets as FWU packets in the set of FWU packets are received, send the cached set of FWU packets over each branch connected to the individual INs to which the individual LNs are connected (col. 25, ll. 53-66, to describe the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward [i.e. descendant nodes] the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes. Further, col. 27, ll. 37 - col. 28 of ll. 46, and claim 13).  

reconstitute the FWU using the cached set of FWU packets to update the individual INs when the individual INs are NNs in the list of NNs (col. 27, ll. 37 - col. 28 of ll. 46, FIG. 8B is an exemplary illustration of a circumstance where an active node 802 drifts out (indicated by the arrow 808) of the broadcast range 806 of its upstream node 801, and a properly functioning inactive node 804 exists within the same broadcast range 806. In such a case, the active node 802 can no longer relay a packet from its former upstream node 801 to its downstream node 803. As illustrated and described above with respect to FIGS. 7A and 8A, although, node 804 is not on forwarding duty, it continues to overhear transmissions (at step 716) from both nodes 801 and 802. After a predetermined time, when node 804 hears from node 801, but not from node 802, node 804 assumes node 802 has drifted out of the broadcasting range 806 of node 801. … If, at step 724, it is determined that node 803 is a group member or a root node, at step 728 the node updates the refresh control packet and broadcasts it. From this point forward, the new path includes node 804, replacing node 802 that drifted out of the broadcast range 806 of node 801. Clearly, the same procedures could apply to active nodes that fail because if node 804 does not hear from the active node 802, it does not matter whether node 802 has drifted away or failed. Further, see claim 13).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include cache the set of FWU packets as FWU packets in the set of FWU packets are received, send the cached set of FWU packets over each branch connected to the individual INs to which the individual LNs are connected, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).
 
As to claim 48, Ahmed discloses the method including: 
for each of the nodes on the list, calculating at least one traversal route, including its number of hops to the node (col. 20, ll. 9-42, the group member node 404 has all the information to determine (and select) the best forward path from which the packet 410 traversed from the root node 400 to itself. The scenario in which the system is deployed will dictate the selection criteria for the "best forwarding path." For example, a deployment scenario requiring the selection of the shortest path will dictate that node 404 select the control packet 410 received from node 402 … the path with the longer time may not be efficient for the intended application. Therefore, there are many factors to consider when selecting a path, all of which are application-dependent, such as power, number of hops, maintaining regular silence (e.g. in military applications), etc. The present invention provides a Route Establishment method that is independent of any specific deployment scenario and that is adaptive in that the control packet may include any parameter required for a specific deployed system).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include for each of the nodes on the list, calculating at least one traversal route, including its number of hops to the node, as disclosed by Ahmed, for the purpose of adaptive in that the control packet may include any parameter required for a specific deployed system (see col. 20, ll. 40-42 of Ahmed). 

Claims 36 and 40 are rejected under 35 U.S.C. 103 as being obvious over Keys et al (US 2010/0332634 A1) in view of Ahmed et al (US 7,649,884 B1) and further in view of Hu et al. (US 2019/0317749 A1).

As to claim 36, Hu discloses wherein the tree-mesh network is a sensor network (Hu at Figs, 1, 4-5, par. 0018, a computer network is a geographically distributed collection of nodes interconnected by communication links and segments for transporting data between end nodes. Nodes and end nodes include, for example, personal computers and workstations, or other devices, such as sensors. Further, see par. 0074, In block 730), and the SWU is to update one or more sensors disposed at each leaf node in the set of leaf nodes (par. 0072, the NMS 130 communicates the firmware blocks to nodes 200n via an existing topology map. The NMS 130 prepares the data packets with the blocks for communication to each required node, such as node 200a and node 200b, of the nodes 200n. In certain examples, all of the nodes 200n receive the communication. In certain examples, only specific nodes, 200a, 200b, receive the communication. The NMS 130 may use an existing understanding of the topography of the network, such as a network topography map, to determine the specifics of the communication. For example, the NMS 130 may include instructions in the communication specifying a route or path for the communication to travel from the NMS 130 to one or more destination nodes 200n).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include FW update includes an update for one or more sensors disposed at each DN, as disclosed by Hu, for the purpose to utilize Low power and Lossy Networks (LLNs), such as sensor networks (see paragraph 0002 and Abstract of Hu).

As to claim 40, Hu discloses the one or more NTCRM wherein the tree-mesh network is a sensor network (Hu at Figs, 1, 4-5, par. 0018, a computer network is a geographically distributed collection of nodes interconnected by communication links and segments for transporting data between end nodes. Nodes and end nodes include, for example, personal computers and workstations, or other devices, such as sensors. Further, see par. 0074, In block 730), and the FW update is to update FW currently implemented by one or more sensors disposed at the individual DNs (par. 0072, the NMS 130 communicates the firmware blocks to nodes 200n via an existing topology map. The NMS 130 prepares the data packets with the blocks for communication to each required node, such as node 200a and node 200b, of the nodes 200n. In certain examples, all of the nodes 200n receive the communication. In certain examples, only specific nodes, 200a, 200b, receive the communication. The NMS 130 may use an existing understanding of the topography of the network, such as a network topography map, to determine the specifics of the communication. For example, the NMS 130 may include instructions in the communication specifying a route or path for the communication to travel from the NMS 130 to one or more destination nodes 200n).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include FW update includes an update for one or more sensors disposed at each DN, as disclosed by Hu, for the purpose to utilize Low power and Lossy Networks (LLNs), such as sensor networks (see paragraph 0002 and Abstract of Hu).

Claims 28-29, 43, 46 and 50 are rejected under 35 U.S.C. 103 as being obvious over Keys et al (US 2010/0332634 A1) in view of Ahmed et al (US 7,649,884 B1) and further in view of LWM2M FOTA and Data Demonstration System hereinafter NPL.

As to claim 28, NPL discloses wherein the SWU is a firmware update, and the hardware processor is to operate the DMA to: 
prior to distribution of the SWU (NPL teaches system connection list of IoT devices at Overview, page 47: A block diagram of this system is shown here, and though it is not explicitly shown, one or more IoT devices can connect to the network through the same gateway. See live data readings from your devices [i.e. set of leaf] using the Leshan Web application), signal all of the leaf nodes in the set of leaf nodes to transition the set of leaf nodes into a firmware-over-the-air (FOTA) progress state (NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud, and do a FOTA update”. At FOTA Updates teaches different state of progress. 
 •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. 
•Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading ◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission], the device will restart.)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include the NG to signal all of the DNs, prior to distributing the FW update, to transition into a firmware over the air (FOTA) progress state, as disclosed by NPL, for the purpose of supporting an end-to-end Firmware-Over-the-Air (FOTA) update solution where issues and observations are logged within Linaro’s. (see Known Issues of NPL).

As to claim 29, NPL discloses the apparatus wherein the hardware processor is to operate the DMA to: 	
signal the individual leaf nodes with an FOTA-complete-verify transmission after the distribution of the SWU(NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud [i.e. individual leaf nodes], and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading ◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission])
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include distribution of the software update, signal all of the nodes in the list with a FOTA complete-verify transmission, as disclosed by NPL, for the purpose of supporting an end-to-end Firmware-Over-the-Air (FOTA) update solution where issues and observations are logged within Linaro’s. (see Known Issues of NPL).

As to claim 43, Keys does not explicitly disclose signal all of the DNs in the list of DNs to transition into a FW-over-the-air (FOTA) progress state prior to distribution of the FW update.
 However, NPL discloses the one or more NTCRM wherein execution of the instructions is to cause the NG to: 
signal all of the DNs in the list of DNs to transition into a FW-over-the-air (FOTA) progress state prior to distribution of the FW update (NPL teaches system connection list of IoT devices at Overview, page 47: A block diagram of this system is shown here, and though it is not explicitly shown, one or more IoT devices can connect to the network through the same gateway. See live data readings from your devices [i.e. list of nodes] using the Leshan Web application. Further, NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud, and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading
◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission], the device will restart.)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include signal all of the DNs in the list of DNs to transition into a FW-over-the-air (FOTA) progress state prior to distribution of the FW update, as disclosed by NPL, for the purpose of supporting an end-to-end Firmware-Over-the-Air (FOTA) update solution where issues and observations are logged within Linaro’s. (see Known Issues of NPL).



As to claim 46, NPL discloses the one or more NTCRM wherein execution of the instructions is to cause the NG to: 
signal all of the DNs in the list of DNs with an FOTA-complete-verify transmission after the distribution of the FW update (NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud [i.e. individual leaf nodes], and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading ◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission])

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include signal all of the DNs in the list of DNs with an FOTA-complete-verify transmission after the distribution of the FW update, as disclosed by NPL, for the purpose of supporting an end-to-end Firmware-Over-the-Air (FOTA) update solution where issues and observations are logged within Linaro’s. (see Known Issues of NPL).


As to claim 50, NPL discloses the method further comprising: 
signaling the NNs in the list of NNs prior to distributing the FWU to transition the NNs into a firmware-over-the-air (FOTA) progress state (NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud, and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading
◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission], the device will restart.); and
 signaling the NNs in the list of NNs with a FOTA-complete-verify transmission after distribution of the FWU (NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud, and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading ◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission])

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include distribution of the software update, signal all of the nodes in the list with a FOTA complete-verify transmission, as disclosed by NPL, for the purpose of supporting an end-to-end Firmware-Over-the-Air (FOTA) update solution where issues and observations are logged within Linaro’s. (see Known Issues of NPL).

Claim 49 is rejected under 35 U.S.C. 103 as being obvious over Keys et al (US 2010/0332634 A1) in view of Ahmed et al (US 7,649,884 B1) and further in view of Hu et al (US 2019/0317749 A1) and further in view of Sprygada et al. (US 2016/0313985 A1).

As to claim 49, Keys - Ahmed does not explicitly disclose the method further comprising identifying the traversal routes with greatest number of hops (GNH routes) and deleting other traversal routes that cover a set of nodes included in a GNH route.

However, Hu discloses the method further comprising identifying the traversal routes with greatest number of hops (GNH routes) (Hu at par. 0047, multi -hop routing when the signal is too weak. For instance, the far-reaching physical media exhibits a harsh noisy environment due to electrical distribution transformers, commercial and residential electric appliances, and cross-talk effects. As an example, even within a building, the average number of hops may be between two and three (even larger when having cross phases), while on an AMI network on the same power phase line the number of hops may vary during a day between one and 15-20. Those skilled in the art would thus recognize that due to various reasons, including long power lines, interferences, etc., a PLC connection may traverse multiple hops. In other words, PLC cannot be seen as a "flat wire" equivalent to broadcast media (such as Ethernet), since they are multi -hop networks by essence), and 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include the method further comprising identifying the traversal routes with greatest number of hops, as disclosed by Hu, for the purpose of providing update/upgrade when connectivity is unpredictable and signal is too weak (see paragraph 0047 of Hu).

Further, Sprygada discloses deleting other traversal routes that cover a set of nodes included in a GNH route (the deleting other traversal routes / paths from the routing table since routing table have been increase to a sufficient number. At Fig. 1, par. 0027, each of the network elements 104A-D and/or 106A-E can be a router, switch, bridge, gateway. Further at par. 0035, after process 300 configures the layer 3 routing configuration as described above, process 300 verifies that this configuration leaves the network element in a stable state. In one embodiment, process 300 verifies the routing configuration by that the routing metrics have been increased to a sufficient … this policy of increasing the routing metrics is to drain the layer 3 data, so that the routing metrics (or admin distance in the case of multiple protocol deployment) are increased to ensure that this is the least preferred path [i.e. route], which by definition will remove [i.e. delete] them from the routing table. Examiner Note: multi-layer link aggregation group (MLAG) data processing from the network element to be updated to the other network elements in the MLAG. In addition, process 300 shuts down the MLAG peer link(s) between the network element to be updated and the other network elements in the MLAG, see par. 0040).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include wherein the set of traversals is such that a unique branch descending from a parent branching node is traversed just once, as disclosed by Sprygada, for the purpose to make sufficient level for some or all of the routing protocols (see paragraph 0035 of Sprygada).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
 /LEWIS A BULLOCK  JR/ Supervisory Patent Examiner, Art Unit 2199